Citation Nr: 1639730	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left thumb laceration with nerve involvement residuals.  

2.  Entitlement to an initial compensable rating for left thumb scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1986. 

This appeal is before the Board of Veterans' Appeals (Board) from October and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

As discussed during the June 2016 Board hearing, while the September 2013 statement of the case did not specifically address the 20 percent rating for left thumb laceration with nerve involvement residuals, the Veteran intended to appeal the issue in his February 2013 notice of disagreement, and wished to appeal this issue to the Board and give testimony on the issue at the hearing.  The Veteran, his representative, and the VLJ thus agreed that the Board should take jurisdiction over this matter on the merits.  The issues before the Board are therefore characterized as on the title page.  

Also, the Veteran requested that VA obtain specified treatment records in a December 2013 written statement, which VA obtained and associated with the claims file.  See 38 U.S.C.A. § 7105(e)(1).  Moreover, in light of the increased disability rating assigned on basis of these records, as discussed below, the Board finds no prejudice in considering these records.


FINDINGS OF FACT

1.  The Veteran's left thumb laceration with nerve involvement residuals has been shown to more closely approximate moderate, rather than severe, incomplete paralysis of the musculospiral nerve (radial nerve).

2.  The Veteran's left thumb scar is painful, but has not been shown to be deep, nonlinear, or unstable, or to have any other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for left thumb laceration with nerve involvement residuals have not been met.  38 U.S.C.A. §§ 11515, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.71a, 4.123, 4.124a Diagnostic Codes 5228, 8514, 8614 (2015).

2.  The criteria for an initial rating of 10 percent, but no greater, for left thumb scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for the disabilities on appeal represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the initial ratings assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his disabilities in October and November 2012.  These examinations and their associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed below, the Veteran asserted on VA treatment from October 2013 to February 2014, and reiterated during his June 2016 Board hearing, that his left thumb condition had worsened since his November 2012 VA examination.  As discussed below, the symptoms and functional impairment described by the Veteran and by the subsequent relevant clinical records do not reflect a worsening to the next higher compensation level under any pertinent rating criteria, other than as reflected in the increased rating assigned by the Board below.  Furthermore, the available evidence relating to such asserted worsening is adequate to rate the Veteran's disabilities on appeal.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left thumb laceration with nerve involvement residuals is rated under Diagnostic Code (DC) 5228-8614.  It is thus rated by analogy under 38 C.F.R. § 4.124a, DC 8614 for neuritis of the musculospiral nerve (radial nerve), and therefore rated pursuant to the criteria for paralysis of that nerve.  See 38 C.F.R. §§ 4.20, 4.27, 4.123.  

Under DC 8514, complete paralysis of the musculospiral (radial) nerve for the minor (nondominant) hand warrants a 60 percent rating, and includes drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  For the minor (nondominant) hand, incomplete paralysis warrants a 40 percent rating when severe, a 20 percent rating when moderate, and a 10 percent rating when mild.  See 38 C.F.R. § 4.124a, DCs 8514, 8614.

Scars not of the head, face, or neck, that are deep and nonlinear are rated under DC 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Scars not of the head, face, or neck, that are superficial and nonlinear are rated 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.  Scars that are unstable or painful can have a compensable rating under DC 7804.  38 C.F.R. § 4.118.  For other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under DCs 7800-04 are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, an initial rating in excess of 20 percent for left thumb laceration with nerve involvement residuals is not warranted, but an initial rating of 10 percent, but no greater, for a left thumb scar is warranted.

On October 2012 VA examination, it was noted that the Veteran was right hand dominant, that there was reportedly nerve involvement due to no feeling across the left anterior thumb, and motion of thumb was decreased.  On examination, motion of the thumb was limited and it was painful to try to completely perform range of motion with it.  Regarding any gap between fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips, there was noted to have been a gap less than 1 inch (2.5 cm) to index and ring finger, with painful motion beginning at a gap of less than 1 inch.  The thumb had less movement than normal, weakened movement, excess fatigability, and pain on movement.  Hand grip strength was 4/5 on the left, representing active movement against some resistance.  The Veteran's left thumb scar from knife laceration was 2 cm, linear, not painful or unstable, and did not result in limitation of function.  The Veteran's hand, thumb, or finger conditions did not impact his ability to work.  

On November 2012 nerve examination of the left thumb, the Veteran was noted to have had intermittent pain, moderate and usually dull, and moderate paresthesias and/or dysesthesias and numbness.  Grip strength was noted to be 4/5, and pinch strength 3/5 (active movement against gravity).  There was no muscle atrophy, although sensation was decreased.  With respect to nerves of the left hand, the Veteran was noted to have had mild incomplete paralysis of the radial nerve (musculospiral nerve), median nerve, and ulnar nerve.  It was noted that electromyography (EMG) studies had not been performed, and that there were no other significant diagnostic test findings and/or results in describing the impact of each of the Veteran's peripheral nerve and/or peripheral neuropathy condition(s).  The examining nurse practitioner noted that the Veteran was a chef and occasionally would have something in left hand and would drop it.

In a December 2013 written statement, the Veteran indicated that he experienced pain and numbness and the left thumb area and that he had recently received VA treatment that had not been considered.  He reported experiencing severe pain in the left thumb and hand, as well as numbness.  He further reported that he was always dropping things when using the left hand, that he had to slow down and think before lifting, pulling or pushing with the left hand, and that it was very hard to do the things that used to be routine with the left hand.  

October 2013 to February 2014 VA treatment records reflect that in October 2013 the Veteran complained of pain to left hand for the past five months, with difficulty gripping things.  On examination, there was left hand tenderness, no deformity, no swelling, and no erythema.  The impression was left hand pain.

In January 2014, the Veteran stated that, following his knife injury to the left thumb in February 1985, he lived with the discomfort and decreased grip for years but that it did not affect his activities of daily living or job.  He stated that, however, around September of that year, his discomfort progressed to pain and numbness/tingling.  He noted taking prescription medication beginning in October, but that it did not help much.  On examination, motor strength was +4/5 in the left upper extremity, and while right hand grip was strong, he was unable to completely close left fist.  Sensation was grossly intact except the thumb and thenar area.  The assessment was left hand radicular pain with numbness and fine motor movement affected, as he frequently dropped objects.  It was noted that an EMG was ordered.

A February 2014 EMG report reflects that the Veteran had been referred for left thumb pain and tingling.  It was noted that the symptomatic left upper extremity was studied at that time, and that the median motor nerve conduction study (NCS) was normal, the radial nerve antidromic sensory conduction was essentially normal, and the palmar orthodromic mixed responses were normal.  It was further noted that, due to the lack of radicular symptoms, needle EMG examination was not performed.  The impression was that the study was essentially normal, and there was no electrographic evidence of radial neuropathy or median neuropathy at the wrist (carpal tunnel syndrome).

During his June 2016 hearing before the Board, the Veteran testified that he felt that his left thumb condition had gotten worse since his November 2012 VA examination, and that the functional limitations resulting from his thumb disability included having to be very careful when lifting certain items at his job as a chef, where he worked 37 and a half hours a week.  He further testified that he had been to the VA hospital since his November 2012 VA examination, and indicated that nerve conduction studies had been performed.  

In this case, while on October 2012 VA examination, it was noted that the Veteran's thumb scar was not painful, he has since complained of pain on the thumb, aside from just pain on use from his nerve disability; on treatment in October 2013 there was noted to be left hand "tenderness."  Resolving reasonable doubt in his favor, the Board finds that the Veteran's left thumb scar is painful, and thus warrants an initial rating of 10 percent under DC 7804.  However, as the Veteran's scar has not been shown to be deep, nonlinear, or unstable, or to have any other disabling effects, no initial rating greater than 10 percent is warranted.

Regarding his left thumb laceration with nerve involvement residuals, an initial rating greater than 20 percent is not warranted.  Initially, the Board notes that the Veteran is rated under 38 C.F.R. § 4.124a, DC 8614 for neuritis of the musculospiral nerve (radial nerve).  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.124a will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  In this case, the evidence has at no point reflected that he Veteran's left thumb disability has been characterized by organic changes of any kind; thus, a maximum rating for such neuritis would be for "moderate" incomplete paralysis, for which he is currently rated.

However, even considering the Veteran's disability on the basis of severity of incomplete paralysis under DC 8514, his left thumb laceration with nerve involvement residuals has been shown to more closely approximate moderate, rather than severe, incomplete paralysis of the musculospiral nerve (radial nerve).
On November 2012 VA examination, while intermittent, moderate, and usually dull pain, moderate paresthesias and/or dysesthesias, and numbness were noted, the Veteran was specifically noted to have had mild incomplete paralysis of his radial nerve.  Grip strength was noted to be 4/5, and pinch strength 3/5, and there was no muscle atrophy.  Such findings reflect moderate, rather than severe, incomplete paralysis of the Veteran's nerve.  

The Board notes the Veteran's assertions of worsening in October 2013 to February 2014, documented in VA treatment records and his December 2013 statement.  Such assertions included difficulty gripping things with the hand, pain and numbness, difficulty pushing, pulling, and doing things that used to be routine with that hand, and frequently dropping objects.  However, the Veteran's disability still most closely approximated moderate rather than severe incomplete paralysis of the radial nerve.  While it was noted in January 2014 that the Veteran was unable to completely close the left fist and that sensation was decreased in the thumb and thenar area, on examination, motor strength was still noted to have been +4/5 in the left upper extremity.  The February 2014 NCS results further weigh against any finding of severe incomplete paralysis of the radial nerve.  Median motor NCS, radial nerve antidromic sensory conduction, and palmar orthodromic mixed responses were normal; due to the lack of radicular symptoms, needle EMG examination was not performed.  Again, the impression was that the study was essentially normal.  

The Board has also considered the Veteran's June 2016 hearing testimony regarding the functional limitations resulting from his left thumb disability including having to be very careful when lifting certain items at his job as a chef.  While the Veteran's left thumb disability has certainly resulted in functional impairment, he has nonetheless been able to maintain his occupation as a chef, which requires extensive use of both hands to perform his duties.  Simply stated, the description of his restrictions of use of his thumb and hand does not reflect impairment that suggests "severe" incomplete nerve paralysis rather than "moderate."   
 
The Board has considered alternatively rating the Veteran's left thumb disability under DC 5228 for limitation of thumb motion, but that diagnostic code does not provide any rating greater than 20 percent.  See 38 C.F.R. § 4.71a, DC 5228.  

Furthermore, the Board notes the findings of the November 2012 examining nurse practitioner that the Veteran had mild incomplete paralysis of the radial nerve (musculospiral nerve), median nerve, and ulnar nerve.  However, on that examination, no EMG or other diagnostic tests were performed in evaluating the Veteran's left hand nerves.  In this regard, again, the February 2014 NCS results reflect that median motor NCS, radial nerve antidromic sensory conduction, and palmar orthodromic mixed responses were normal; due to the lack of radicular symptoms needle EMG examination was not performed, and the impression was that the study was essentially normal.  The Board finds these NCS results, based on objective diagnostic nerve evaluation, to be more probative than the November 2012 VA nurse practitioner's evaluation results made without use of diagnostic testing, such that separate compensable ratings for the median or ulnar nerves is not appropriate in this case.  In finding these subsequent NCS results simply more accurate and probative for evaluation purposes, the Board does not find that the Veteran's left thumb nerves improved from November 2012 to February 2014, such that any staged ratings are warranted.  Rather, in this regard, by the Veteran's own assertions, his left thumb nerve problems worsened during this period.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Such symptoms, including left thumb and hand pain, tenderness, numbness, and some motor weakness, with difficulty gripping objects and performing normal functions of the left thumb, are adequately contemplated in his 20 and 10 percent ratings for moderate incomplete paralysis of the musculospiral nerve and painful scar.  At no point during the period in question have the Veteran's disabilities reflected factors that constitute an unusual or exceptional disability picture, even considering their combined effects, given the level of disability contemplated in his assigned ratings.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Moreover, such disabilities, while causing functional impairment in his job as a chef, have not been shown to be productive of such factors as marked interference with his employment or frequent hospitalizations.  Thun, 22 Vet. App. at 115-16.

Accordingly, an initial rating of 10 percent, but no greater, for left thumb scar is warranted; but an initial rating in excess of 20 percent for left thumb laceration with nerve involvement residuals is not warranted.  There is no basis for staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating than those assigned, the benefit-of-the doubt doctrine is not applicable to that extent.  


ORDER

An initial rating in excess of 20 percent for left thumb laceration with nerve involvement residuals is denied.  

An initial rating of 10 percent, but no greater, for left thumb scar is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


